                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DEON R. BATTON,

                   Petitioner,
                                                  Case No. 20-cv-173-pp
      v.

UNITED STATES OF AMERICA

                   Respondent.


   ORDER DENYING MOTION TO VACATE, CORRECT OR SET ASIDE
SENTENCE UNDER 28 U.S.C. §2255 (DKT. NO. 1), DISMISSING CASE, AND
      DECLINING TO ISSUE A CERTIFICATE OF APPEALBILITY


I.    Background

      In November 2017, a grand jury returned an indictment charging the

petitioner—along with co-defendant Laura Walton—with five counts of Hobbs

Act Robbery under 18 U.S.C. §§1951(a) and 2 and five counts of using a

firearm during a crime of violence under 18 U.S.C. §924(c)(1)(A)(ii) and 2.

United States v. Deon Batton, Case No. 17-cr-187, Dkt. No. 11 (E.D. Wis. Nov.

17, 2017). The petitioner signed a plea agreement, id. at dkt. no. 25, and on

April 23, 2018, this court accepted his guilty plea on five counts of Hobbs Act

robbery as well as one count of using and carrying a firearm during a crime of

violence. Id. at Dkt. No. 26. On February 1, 2019, the court sentenced the

petitioner to thirty months’ imprisonment on each of the five Hobbs Act

robberies (to run concurrently with each other) and 120 months’ imprisonment

on the §924(c) count to run consecutively to the thirty months on the

                                        1

           Case 2:20-cv-00173-PP Filed 07/08/20 Page 1 of 8 Document 2
robberies, for a total sentence of 150 months’ imprisonment. Id. at Dkt. No. 59.

The court entered judgment on February 4, 2019, id., and an amended

judgment on February 6, 2019. Id. at dkt. no. 61. The court later reduced the

petitioner’s sentence to a total of 120 months imprisonment. Id. at Dkt. No. 70.

The petitioner did not appeal his conviction or his sentences.

      On February 4, 2020, the petitioner filed this motion to vacate his

sentence under 28 U.S.C. §2255. Batton v. United States, Case No. 20-cv-173,

Dkt. No. 1 (E.D. Wis. Feb. 4, 2020). The motion argued that under United

States v. Davis, ___ U.S. ___, 139 S. Ct. 2319 (2019), Hobbs Act Robbery

cannot be a “crime of violence” under the residual clause of §924(c) and that

previous Seventh Circuit precedent erred in concluding that Hobbs Act robbery

qualified as a “crime of violence” under the elements clause of §924(c). Dkt. No.

1 at 7. The motion also argues that the petitioner’s trial counsel was ineffective

for failing to challenge a defective indictment; the petitioner says the

indictment charged him with interfering in “intrastate commerce” and did not

plead an interstate commerce element. Id.

II.   Analysis

      The first thing a court must do in a proceeding under §2255 is review—or

“screen”—the motion. Rule 4 of the Rules Governing Section 2255 proceedings

provides that

      [i]f it plainly appears from the motion, any attached exhibits, and
      the record of prior proceedings that the moving party is not entitled
      to relief, the judge must dismiss the motion and direct the clerk to
      notify the moving party. If the motion is not dismissed, the judge
      must order the United States attorney to file an answer, motion, or


                                         2

         Case 2:20-cv-00173-PP Filed 07/08/20 Page 2 of 8 Document 2
      other response within a fixed time, or to take other action the judge
      may order.

Rule 4(b), Rules Governing §2255 Proceedings. A petitioner seeking relief under

§2255 must allege either that the sentence violated the Constitution or laws of

the United States, that the court was without jurisdiction, that the sentence

exceeded the maximum authorized by law or that the sentence is otherwise

subject to collateral attack. 28 U.S.C. §2255(a). At the screening stage, the

court considers only whether the petitioner has raised claims that can be

adjudicated in a section §2255 proceeding, whether the petitioner has

exhausted his claims and whether he filed the motion within the limitations

period.

      The petitioner’s claims appear to be timely filed; it appears the petitioner

filed his §2255 motion within one year of his judgment becoming final under 28

U.S.C. §2255(f)(1).

      A.     United States v. Davis Claim

      The petitioner’s Davis claim has no merit because the Seventh Circuit

Court of Appeals repeatedly has rejected the argument that the petitioner

advances. The petitioner argues that the court must vacate his conviction for

carrying a firearm during a crime of violence because Hobbs Act robbery does

not qualify as a “crime of violence” post-Davis. Dkt. No. 1 at 7. The statute at

issue here, 18 U.S.C. §924(c), is the same statute considered by the Davis

court. It “authorizes heightened criminal penalties for using or carrying a

firearm ‘during and in relation to,’ or possessing a firearm ‘in furtherance of’

any federal ‘crime of violence or drug trafficking crime.’” Davis, 139 S. Ct. at
                                         3

           Case 2:20-cv-00173-PP Filed 07/08/20 Page 3 of 8 Document 2
2324. The statute defines “crime of violence” in “two subparts—the first known

as the elements clause, and the second [known as] the residual clause.” Id.

Under §924(c)(3), a “crime of violence” is an “offense that is a felony and—

         (A) has as an element the use, attempted use, or threatened use of
         physical force against the person or property of another, or

         (B) that by its nature, involves a substantial risk that physical force
         against the person or property of another may be used in the course
         of committing the offense.

18 U.S.C. §924(c)(3). Davis analyzed subsection (B)—the residual clause—and

found it unconstitutionally vague. Id. at 2336. But the Davis decision had no

impact on subpart (A)—the elements clause. Haynes v. United States, 936 F.3d

683, 688 (7th Cir. 2019). The petitioner is correct that Davis precludes Hobbs

Act robbery from qualifying as a “crime of violence” under the residual clause,

18 U.S.C. §924(c)(3)(B). But the petitioner’s conviction for carrying a firearm

during a crime of violence under 18 U.S.C. §924(c) passes constitutional

muster if Hobbs Act robbery qualifies as a “crime of violence” under the

elements clause, subparagraph (A).

         The petitioner acknowledges that Hobbs Act robbery currently qualifies

as a crime of violence under the elements clause; he argues that previous

Seventh Circuit cases “are erroneously based on a misapplication of the

categorial approach.” Dkt. No. 1 at 6. The petitioner argues that Hobbs Act

robbery covers more conduct than what is listed in the in the elements clause

of §924(c)(3)(A) because Hobbs Act robbery can be committed without force. Id.

at 24.



                                           4

            Case 2:20-cv-00173-PP Filed 07/08/20 Page 4 of 8 Document 2
      The Seventh Circuit repeatedly has rejected the arguments made by the

petitioner and repeatedly has held that Hobbs Act robbery is a crime of violence

under the elements clause of §924(c). See United States v. Rivera, 847 F.3d

847, 849 (7th Cir. 2017) (“[O]ne cannot commit Hobbs Act robbery without

using or threatening force. . . . Because each of the means by which to satisfy

the “against his will” element requires physical force, the “against his will

element itself requires physical force.”); United States v. Fox, 783 F. App’x 630,

632 (7th Cir. 2019) (“[W]e have confirmed that a Hobbs Act robbery is a crime

of violence under the still-valid “elements clause” of §924(c).”); Haynes v.

United States, 936 F.3d 683, 690 (7th Cir. 2019) (“Hobbs Act robbery is a

categorical crime of violence under §924(c) because it has as an element the

actual, attempted, or threatened use of force.”); United States v. Fox, 878 F.3d

574, 579 (7th Cir. 2017) (“We reaffirm today that Hobbs Act robberies are

crimes of violence under Section 924(c)(3)(A)”); United States v. Anglin, 846

F.3d 954, 965 (7th Cir. 2017) (vacated on other grounds by ___ U.S. ___, 138

S.Ct. 126 (2017)) (“Hobbs Act robbery is a ‘crime of violence’ within the

meaning of §92[4](c)(3)(A). In so holding, we join the unbroken consensus of

other circuits to have resolved this question.”). As one of this court’s colleagues

held when faced with the same question at the Rule 4 stage of a 2255 motion,

      [The petitioner’s] only argument is that Hobbs Act robbery should
      not be considered a crime of violence under the elements clause. . .
      . Anglin has held precisely to the contrary, however, and this Court
      is not empowered to overrule or disagree with the Seventh Circuit.
      [The petitioner] attempts to overcome this bar by claiming that his
      arguments are based on Supreme Court precedent, which is a
      higher authority than the Seventh Circuit. This is of no moment for


                                         5

         Case 2:20-cv-00173-PP Filed 07/08/20 Page 5 of 8 Document 2
      present purposes. Only the Court of Appeals of the Supreme Court
      could overturn Anglin.

Boyce v. United States, No. 19-cv-1428-JPS, 2019 WL 6729529, at *2 (E.D.

Wis. Dec. 11, 2019). The reasoning in Boyce applies with equal force to the

petitioner’s case. The Seventh Circuit has had numerous opportunities—

several post-Davis—to change its position on whether Hobbs Act robbery

qualifies as a crime of violence under the elements clause of §924(c)(3)(A). See

e.g. Haynes, 936 F.3d 683 (7th Cir. 2019). It has not done so. This court is

bound by Seventh Circuit precedent; even if it somehow agreed with the

petitioner that the Seventh Circuit erred (and it does not), this court does not

have the power to correct any such errors.

      B.     Ineffective Assistance of Counsel Claim

      The petitioner’s second claim alleges “ineffective assistance of counsel

during pretrial proceedings.” Dkt. No. 1 at 7. In his “supporting facts” section,

the petitioner explains his belief that the indictment “was defective and did not

plead the interstate commerce element.” Id. He says that the indictment

charged him with interfering with “intrastate commerce” and that the

government assumed that the “de minimis standard” would allow them to

convict the petitioner without proving every element of the offense. Id.

      The court reviewed the indictment in the petitioner’s underlying criminal

case, United States v. Deon Batton, Case No. 17-cr-187, Dkt. No. 11 (E.D. Wis.

Nov. 7, 2017). Each Hobbs Act robbery count in the indictment begins by

charging that the victim business “was a business engaged in the purchase

and sale of articles and commodities in interstate commerce.” Id. (emphasis
                                        6

           Case 2:20-cv-00173-PP Filed 07/08/20 Page 6 of 8 Document 2
added). None of the charges mentioned “intrastate” commerce. The petitioner’s

motion sheds no additional light on his ineffective assistance of counsel claim.

Although he attached sixteen pages of argument to his §2255 motion, the

arguments focus exclusively on the petitioner’s Davis claim. Dkt. No. 1 at 11-

26. Even giving the petitioner’s motion a most liberal construction—as the

court is required to do—the claim is meritless; the indictment is not defective

for failing to allege an effect on interstate commerce, because it alleges an effect

on interstate commerce. An attorney cannot be ineffective for failing to raise a

meritless argument. Washington v. Boughton, 884 F.3d 692, 701 (7th Cir.

2018). As for the claim that the government could not prove all of the elements

of a Hobbs Act robbery beyond a reasonable doubt, the petitioner’s plea

agreement contradicts that argument; he agreed that the government could

have proven each of the elements of the offense beyond a reasonable doubt.

United States v. Batton, 17-cr-187, at Dkt. Nos. 25, 26 (E.D. Wis. Apr. 23,

2018).

       The court recognizes that ineffective assistance of counsel is a cognizable

claim in a §2255 motion that need not be raised in a petitioner’s direct appeal.

Massaro v. United States, 538 U.S. 500, 509 (2003). But the court will not

allow the petitioner to proceed on an ineffective assistance of counsel claim

because he clearly is not entitled to relief.

III.     Certificate of Appealability

       Under Rule 11(a) of the Rules Governing Section 2255 Proceedings, “the

district court must issue or deny a certificate of appealability when it enters a

                                          7

           Case 2:20-cv-00173-PP Filed 07/08/20 Page 7 of 8 Document 2
final order adverse to the applicant. A court may issue a certificate of

appealability only if the applicant makes a substantial showing of the denial of

a constitutional right. See 28 U.S.C. §2253(c)(2). The standard for making a

“substantial showing” is whether “reasonable jurists could debate whether (or

for that matter, agree that) the petitioner should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 472, 484

(2000) (internal quotations omitted). The court declines to issue a certificate of

appealability, because reasonable jurists courts not debate that the petitioner

cannot proceed on either claim in his §2255 motion.

IV.   Conclusion

      The court ORDERS that the petitioner’s motion to vacate, set aside, or

correct his sentence under 28 U.S.C. §2255 is DENIED. Dkt. No. 1.

      The court DECLINES TO ISSUES a certificate of appealability.

      The court ORDERS that this case is DISMISSED with prejudice.

      Dated in Milwaukee, Wisconsin this 8th day of July, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         8

         Case 2:20-cv-00173-PP Filed 07/08/20 Page 8 of 8 Document 2
